Citation Nr: 0303719	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  96-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension on a 
direct or presumptive basis.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected cephalgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military duty from January 1965 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO dated in 
January 1995, which found that no new and material evidence 
had been submitted to reopen a claim of service connection 
for hypertension on a direct or presumptive basis; the RO 
also denied a claim of service connection for hypertension, 
claimed, in the alternative, as secondary to service-
connected cephalgia (headaches).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence and information 
needed to reopen a claim of service connection for 
hypertension, claimed both on a direct basis and as secondary 
to service-connected cephalgia; the RO obtained all relevant 
and available evidence identified by the veteran, and 
provided him a VA examination with medical opinion, all in an 
effort to assist him in substantiating his petition to reopen 
a claim of hypertension on a direct or presumptive basis, and 
claim of service connection for hypertension on a secondary 
basis.  

2.  A June 1989 RO rating decision denied a claim of service 
connection for hypertension on a direct  and presumptive 
basis.  The veteran was given notice of that decision in July 
1989, he initiated an appeal by notice of disagreement (NOD), 
which was later withdrawn on the record by the veteran at his 
January 1990 personal hearing.  

3.  Evidence received since the June 1989 RO rating decision 
includes VA and private medical evidence of current 
hypertension care and diagnosis, no earlier than the 1980's, 
as well as a VA fee-basis medical opinion that the veteran's 
hypertension is not due to service; the additional evidence 
submitted in connection with the claim to reopen is merely 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  No competent medical evidence indicates that the 
veteran's hypertension is due to service-connected cephalgia. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted since 
the June 1989 RO rating decision, so as to meet the 
requirements to reopen the claim of service connection for 
hypertension, claimed on a direct or presumptive basis.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 3.159, 20.301, 20.1101, 20.1103 
(2002). 

2.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 38 C.F.R. 
§ 3.159)(VCAA).  With regard to both issues on appeal, the 
veteran was provided an adequate VA examination in January 
2001, which included a nexus opinion.  Additionally, all 
identified VA and private treatment records pertinent to the 
appeal have been obtained, and the veteran was afforded an 
opportunity for a VA hearing, either before a Member of the 
Board or a hearing officer at the RO.  Accordingly, the Board 
finds that VA has met its duty to assist.  

VA has also met VCAA's notice requirements: The April 1996 
statement of the case (SOC) and the July 1996 and August 2001 
supplemental statements of the case (SSOC's) explain why the 
evidence submitted to date does not support the petition to 
reopen a claim on a direct or presumptive basis, and does not 
support the claim for service connection on a secondary 
basis.  Additionally, in September 1998 and June 1999 the 
veteran was requested to identify supportive medical 
evidence, but no reply is of record.  Moreover, the veteran's 
own representative admitted in a January 2003 informal 
hearing presentation that the veteran has not complied with 
the RO's information request.  Thus, the above 
correspondences, notices and development actions indicate 
that the veteran and his representative were advised of what 
sort of information needed to be identified or submitted to 
support each of his claims on appeal, and that VA would 
obtain copies of records he identifies.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board concludes that VA has met both the duty to assist and 
notice provisions of VCAA; further development would serve no 
useful purpose, particularly in light of the veteran's lack 
of response to the RO's September 1998 and June 1999 
developmental requests.  


II.  New and Material Evidence-Direct or Presumptive Service 
Connection for Hypertension.  

A June 1989 RO rating decision denied a claim of service 
connection for hypertension.  In denying service connection 
on both a direct and presumptive basis, the RO noted that the 
veteran's service medical records are "totally negative for 
hypertension," and that hypertension was not found or 
diagnosed within the presumptive period, within one year 
after the veteran's August 1968 separation from service.  The 
veteran was given notice of that decision in July 1989, he 
initiated an appeal by NOD received at the RO in November 
1989, but he later withdrew his NOD by sworn testimony 
received and recorded at his January 1990 personal hearing at 
the RO.  See transcript of personal hearing, conducted in 
January 1990, p. 5.  It is also noted that the veteran's NOD 
admitted that he had received no inservice treatment for 
hypertension, but merely asserts that hypertension was first 
diagnosed as "borderline" in the early 1970's.  

The June 1989 RO rating decision is final.  38 U.S.C.A. 
§§ 7105 (West 2002).  However, VA law allows for a claim to 
be reopened if new and material evidence is received from the 
last decision denying the claim on any basis.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103 (2002); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  In the present case, new and 
material evidence means: 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and, 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This does not 
mean, however, that the Board is bound to accept the 
veteran's contradicted or previously discredited factual 
statements, or lay assertions of medical facts.  See, Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993).  

The evidence of record at the time of the final June 1989 RO 
rating decision includes the veteran's service medical 
records, the veteran's original claim for VA compensation, 
his statements of record, and VA treatment records.  

Service medical records show no complaint, treatment, or 
diagnosis concerning hypertension or high blood pressure or 
related symptomatology or disability.  Both the January 19, 
1965 enlistment reports of examination and medical history, 
and the August 15, 1968 reports of separation examination and 
medical history, are silent for any complaints regarding the 
heart, high blood pressure, or hypertension.  To be clear, 
the Board notes that blood pressure reading were taken 
throughout the veteran's military service, but no readings 
were thought to be other than within normal limits.  On 
separation examination, the veteran's sitting systolic blood 
pressure was 118, with diastolic pressure at 84, with a pulse 
of 80.  The veteran made no pertinent complaints, and no 
pertinent diagnoses or abnormalities were noted by the 
examining physician.  

The veteran's September 1968 original Application for 
Compensation or Pension is silent as to hypertension, its 
medical history, or diagnosis.  

Similarly, VA treatment records dated from November 1968 and 
in May 1969 are silent for hypertension, related complaint, 
medical history, or diagnosis.  VA treatment records document 
a first diagnosis of hypertension in August 1988, at which 
time the veteran reported a seven-year history of borderline 
hypertension, which would be a reference to the early 1980's.  
The veteran stated that he felt that his blood pressure was 
high even before the early 1980's first diagnosis, "because 
he had headaches in the service," but that his blood 
pressure was never checked while in service.  The veteran 
repeated a seven-year history of a diagnosis of hypertension 
from the early 1980's on VA out-patient evaluations in 
November and December 1988.  

No medical nexus opinion was then of record, including from 
VA sources, at the time of the June 1989 rating decision to 
deny.  

The evidence received since the June 1989 RO rating decision 
includes VA treatment records of January 1989 to the present, 
the veteran's sworn testimony of January 1990, and a VA 
consultation examination of January 2001, with negative nexus 
opinions, as well as repeated assertions and duplicate copies 
of VA medical evidence already considered.  

The veteran's November 1989 substantive appeal statement 
includes the admission that he never received treatment for 
high blood pressure or diagnosis of hypertension while in the 
military service.  

At his January 1990 personal hearing the veteran admitted 
that he was first treated and diagnosed for hypertension in 
the late 1980's, and that his headaches pre-dated any high 
blood pressure.  (Medical records document headaches from 
1965, and hypertension from 1988, with a history of diagnosis 
from the early 1980's.)

A May 1989 VA treatment record shows hypertension under poor 
control, which the treating physician stated was secondary to 
the veteran's noncompliance with his hypertension 
medications.  

An April 1996 VA treatment record includes a handwritten 
notation that, "hypertension may be caused by frequent 
headaches," and that stress may aggravate the veteran's 
service-connected headaches.  The veteran has asserted that 
this statement warrants a grant of his claim.  The Board 
disagrees, as detailed below.  

A July 24, 1996 VA medical opinion was obtained, to include a 
review of the veteran's VA claims file and available 
information, including the April 1996 medical notation.  The 
reviewing physician was of the opinion that the April 1996 
"casual comment" to the extent that it relates recurrent 
headaches (documented from 1965) to the veteran's 
hypertension (documented since 1988), "is clearly 
speculation and medically unacceptable."  The Board would 
add that it is not clear whether the April 1996 statement is 
particular to the veteran's case, on the relationship between 
hypertension and headaches.  

On VA examination in October 1997, the veteran reported that 
he had high blood pressure noted in 1970, and that he was 
told at that time that it was borderline.  No nexus opinion 
was given on VA examination at that time.  

At a January 2001 examination for VA, the veteran again 
repeated a history of hypertension due to cephalgia.  The 
examiner noted that the veteran was a "suboptimal 
historian."  Medical records were reviewed, and based upon 
that 


review and "medical reasonability", it was the examiner's 
opinion that there is no relationship between the veteran's 
service-connected cephalgia and the veteran's later onset of 
hypertension, and that the veteran's hypertension developed 
after service, while his service-connected migraine headaches 
developed in service.  

The Board finds that the veteran has failed to reopen his 
claim of service connection for hypertension on either a 
direct or presumptive basis.  No medical evidence is of 
record which links the veteran's hypertension, first 
documented in 1988, with a notation of a seven-year history 
of initial diagnosis, and the veteran's prior military 
service.  The service medical records speak for themselves, 
and show no blood pressure reading considered to be high, or 
diagnosis of hypertension.  The evidence of continued 
treatment for hypertension, and the veteran's repeated 
assertion that hypertension must be due to service, is not 
new and material in the sense that no new information is 
presented that was not already considered at the RO in June 
1989.  

The new evidence of record also consists of a negative VA 
medical opinion as to etiology, based on a review of the 
veteran's service medical records, records which were already 
on file.  The negative opinion is consistent with the 
evidence on file in June 1989.  No new pertinent information 
has been received into the record.  Accordingly, the claim is 
not reopened.  

The Board must consider the question of whether new and 
material evidence has been submitted because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis beyond consideration of 
whether the evidence submitted in the effort to reopen is new 
and material is neither required nor permitted.  Id.  at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The petition to reopen the claim is denied.  




III.  Secondary Service Connection for Hypertension.  

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The determination as to whether the requirements to establish 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 
(Aug. 29, 2001)).  

In July 1996, a VA physician reviewed the veteran's entire 
claims file, noting a history of recurrent headaches since 
November 1965.  Service medical records were noted to show 
that the veteran's blood pressure was within normal limits 
during these headache attacks and in between the attacks.  A 
history was also noted of aggravation of headaches when the 
veteran is angry or under stress.  It was concluded that the 
casual comment from the April 1, 1996 examiner relating 
recurrent headaches from 1965 to hypertension since 1988 was 
clearly speculation and medically unacceptable.

In January 2001, the veteran was examined for VA.  A history 
was taken from the veteran.  Medical records were reviewed.  
The examiner concluded that there was no real relationship 
between the cephalgia and subsequent onset of hypertension.  
It was further opined that the veteran's headaches were 
consistent with migraine headaches.  There was noted to be no 
relationship between the hypertension that he developed later 
on to the migraine headaches.

The veteran's claim of secondary service connection for 
hypertension is not supported by any medical nexus evidence.  
Rather, the most recent VA medical opinion is that since the 
veteran's headaches are documented to have predated his 
hypertension by a great number of years, there is no such 
secondary relationship.  No medical evidence is of record 
which links the veteran's service-connected cephalgia, first 
shown in 1965, to his hypertension and high blood pressure 
first demonstrated many years later in the early 1980's.  
Rather, an examiner for VA and a VA reviewing physician are 
of the opinion that there is no relationship between the 
veteran's hypertension, first shown in the 1980's, and his 
military service more than a decade earlier.  

In finding so, the Board notes the speculative and 
discredited VA medical statement of April 1996, stating that 
hypertension, apparently in general and not specific to the 
veteran's case, can cause headaches.  While the veteran 
interprets this report differently, the salient point is that 
the April 1996 VA medical statement does not support the 
assertion in support of the claim on appeal, since the 
veteran argues the opposite-that headaches caused 
hypertension, a medical conclusion not reached in the April 
1996 medical statement.  Moreover, it should be noted that 
this statement was not based on a review of the veteran's 
documented clinical history, and was contradicted by the July 
1996 medical opinion, which was based on a review of the 
documented clinical history of the veteran.  

Even if the April 1996 statement were accepted as supporting 
the veteran's claim on appeal, the United States Court of 
Appeals for Veterans Claims (Court) has long held that where 
there is a difference of medical opinion, "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators...."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 


11 Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement). 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Both the July 1996 VA reviewing physician and the January 
2001 VA consultation examiner feel that there is no medical 
basis for the veteran's claim on appeal.  These two medical 
opinions were based upon a review of the documented clinical 
history, including a review of the service medical records 
which directly contradict the veteran's lay assertions of 
medical etiology and nexus.  The Court has held that lay 
persons are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the 
Board finds that to the extent that the appellant's 
contentions and statements are offered for reasons which 
require medical knowledge under the Court's holding in 
Grottveit, the statements fail to raise a question of fact or 
law.  The weight of the medical evidence suggests no cause 
and effect relationship between the veteran's service-
connected cephalgia and his post-service hypertension.  The 
veteran's claim is not supported by any credible, clinical, 
or probative evidence, and his unsubstantiated assertions are 
not competent evidence under the holding of Grottveit, so as 
to warrant favorable consideration by the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The claim for secondary service 
connection is denied.  




ORDER

New and material evidence has not been received to reopen a 
claim of service connection for hypertension on a direct or 
presumptive basis.  

Service connection for hypertension as secondary to service-
connected cephalgia is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

